
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1658
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Moran of Virginia
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing condolences to the families and
		  friends of the 72 people who died in Mexico while migrating to the United
		  States in search of better lives, and condemning the criminal network
		  responsible for their massacre.
	
	
		Whereas, on August 25, 2010, 72 migrants were executed in
			 Tamaulipas, Mexico, at the hands of a criminal syndicate that targeted them
			 with the intention of extorting from them their last material resources;
		Whereas the enormity and utter callousness of this crime
			 shocks the sensibilities of the people of the United States as well as those of
			 Mexico and throughout Latin America;
		Whereas the proliferation of criminal gangs like the one
			 responsible for this heinous crime highlight the extreme insecurity faced by
			 migrants;
		Whereas the current reality of depressed economic
			 conditions, debilitated social circumstances, and the tragic stigmatization of
			 migrants inspires a desire to uphold values of decency, shared responsibility,
			 and concern for the poor;
		Whereas legal protections are sadly absent for large
			 numbers of migrants who elect to leave their communities of origin despite the
			 great risks, in order to change the material conditions of their lives for the
			 good of their families; and
		Whereas the United States is a country of immigrants and
			 their children who elected to exercise that very same basic human right to
			 uproot themselves in order to improve their lives and make possible the success
			 of their children and grandchildren: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses condolences to the families and
			 friends of the victims of this tragedy for the terrible loss of life and
			 supports the efforts of the Government of Mexico to thoroughly investigate the
			 case, safeguard the survivors and witnesses, and prosecute the parties
			 responsible for this tragedy;
			(2)recognizes that
			 the Government of Mexico has adopted a Comprehensive Strategy for the
			 Prevention of the Kidnapping of Migrants which, if effectively implemented,
			 will help protect migrants from the abuses which led to this horrific
			 disaster;
			(3)recognizes the
			 important reform bill passed by the Mexican Congress that would allow
			 undocumented migrants to file complaints and receive medical treatment, and the
			 importance of taking concrete steps to apply this law; and
			(4)urges the Governments of the United States,
			 Mexico, and nations throughout Latin America to—
				(A)commit to greater
			 collaboration on the management and reform of migration policies within and
			 between countries, to reduce the loss of life and establish safe, legal, and
			 orderly migration that respects and protects human rights; and
				(B)work together to address the economic and
			 social factors driving high rates of irregular migration that increasingly
			 exposes migrants to exploitive and life-threatening conditions.
				
